Case 20-33332-KLP            Doc 496     Filed 10/30/20 Entered 10/30/20 16:10:16                      Desc Main
                                        Document     Page 1 of 16



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 In re: Le Tote, Inc., et al., 1                              Case No. 20-33332-KLP
                                                              Chapter 11
                  Debtors.                                    Jointly Administered

                                    MEMORANDUM OPINION

         Before the Court is the motion of Wilmington Trust, National Association

 (the “Trust”) 2 for the entry of an order “[e]stablishing standing to compel payment

 of rent and to assert related rights under and with respect to master lease” (the

 “Motion). The Trust is the holder of an $846,000,000 commercial mortgage-

 backed securities loan (the “Loan”) made to, among others, twenty-four landlords

 (the “L&T Landlords”)3 of Lord & Taylor (the “Debtors” or “L&T”).4 The Motion

 seeks to establish the Trust’s standing, as third party beneficiary, to compel the

 Debtors to pay all rents and other sums due the L&T Landlords under a single



 1
   The jointly administered debtors are LT Card Company LLC, Case No. 20-33328-KLP; French Tote LLC, Case
 No. 20-33329-KLP; Le Tote, LLC, Case No. 20-33330-KLP; Lord and Taylor LLC, Case No. 20-33331-KLP; and
 Le Tote, Inc, Case No. 20-33332-KLP. The lead case is Le Tote, Inc., and the docket of each of the cases bears the
 notation that “[t]he docket in Case No. 20-33332 should be consulted for all matters affecting these cases.”
 2
   The Trust is trustee for Holders of Hudson’s Bay Simon JV Trust 2015-HBS, Commercial Mortgage Pass-Through
 Certificates, Series 2015-HBS, acting by and through Situs Holdings, LLC, its special Servicer.
 3
   The twenty-four landlords are LT Eastchester LLC, LT Ridgewood LLC, LT Stamford LLC, LT Westfield LLC,
 LT Garden City LLC, LT Bridgewater LLC, LT King of Prussia LLC, LT Fair Oaks LLC, LT Freehold Raceway
 LLC, LT Rockaway Town LLC, LT Willowbrook LLC, LT Woodfield LLC, LT Twelve Oaks LLC, LT Columbia
 LLC, LT Walden Galleria LLC, LT Quakerbridge Leasehold LLC, LT Garden State Leasehold LLC, LT Walt
 Whitman Leasehold LLC, LT Burlington Leasehold LLC, LT Livingston Leasehold LLC, LT Braintree Leasehold
 LLC, LT Natick Leasehold LLC, LT Bay Shore Leasehold LLC, and LT Northbrook Leasehold, LLC.
 4
   The Motion seeks recovery against “Lord & Taylor,” which is not a named debtor in these proceedings. As the
 Master Lease at issue is between the twenty-four landlords and Lord & Taylor LLC, the Court will construe the
 Motion as seeking to establish standing to recover against Lord & Taylor LLC. However, as this is a jointly
 administered case, the Court will refer to the respondent(s) as “Debtors” or “L&T,” as that term is used by the
 parties.
                                                         1
Case 20-33332-KLP            Doc 496      Filed 10/30/20 Entered 10/30/20 16:10:16                      Desc Main
                                         Document     Page 2 of 16



 master lease (the “Master Lease”) that serves as collateral for the Loan. The

 Motion is opposed by the L&T Landlords 5 and the Debtors. For the reasons stated

 below, the Motion will be denied.

                                          Jurisdiction and Venue

          The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 § 1334 and 157(a) and the general order of reference entered by the U.S. District

 Court for the Eastern District of Virginia on August 15, 1984. This matter is a core

 proceeding within the meaning of 28 U.S.C. §157(b)(2). Venue in this Court is

 proper pursuant to 28 U.S.C. §1408.

                                                      Facts

          L&T leases each of twenty-four stores from the L&T Landlords pursuant to

     the Master Lease.6 The Trust is not a party to the Master Lease. With respect to

     L&T’s payment of rent, the Master Lease provides in Section 3.1(a) and (b) as

     follows:

                  (a) Tenant will pay to Landlord in lawful money of the
                  United States of America which shall be legal tender for
                  the payment of public and private debts, at Landlord’s
                  address set forth on Exhibit G hereof or at such other place
                  or to such other Person (subject to Section 3.1(b) and
                  Section 3.1(c)) as Landlord from time to time may


 5
   Specifically, one objection to the Motion has been submitted jointly by Hudson’s Bay Company ULC, HBC US
 Holdings Inc., and HBC US Propco Holdings LLC (collectively, “HBC”), HBS Global Properties LLC (“HBS”),
 and the wholly-owned subsidiaries of HBS that are the landlords for 28 of the 38 L&T stores, including the twenty-
 four L&T Landlords. (ECF 353).
 6
   ECF 157, #10.
                                                         2
Case 20-33332-KLP          Doc 496    Filed 10/30/20 Entered 10/30/20 16:10:16   Desc Main
                                     Document     Page 3 of 16



                    designate in a Notice, all Rent contemplated hereby during
                    the Term on the basis hereinafter set forth.

                    (b) Rent shall be payable by wire transfer or ACH transfer
                    (or other electronic transfer method) in accordance with
                    routing and payment instructions provided by Landlord.

           The L&T Landlords are part of a consortium of landlords that are borrowers

 under the Loan. The original lenders were JPMorgan Chase Bank, N.A., Column

 Financial, Inc. and Bank of America, N.A. (collectively, the “Original Lenders”).

 The Original Lenders and borrowers executed a loan agreement (the “Loan

 Agreement”) on July 22, 2015. 7 Deeds of Trust, Assignments of Leases and Rents,

 Security Agreements and Fixture Filing (collectively, the “Deeds of Trust”) were

 also executed for the benefit of the Original Lenders to secure the Loan. L&T is

 not a party to the Loan Agreement or the Deeds of Trust.

           As part of the loan transaction, L&T, as tenant, executed a Subordination,

 Non-Disturbance and Attornment Agreement dated July 22, 2015 (the “SNDA”)

 with the Original Lenders. 8 Under the SNDA, L&T acknowledged that the Loan is

 secured in part by certain first priority fee or leasehold mortgages and by the Deeds

 of Trust encumbering the twenty-four locations, and it agreed to subordinate the

 Master Lease to the Loan. In return, the Original Lenders agreed to grant non-

 disturbance to L&T under the Master Lease. Among other provisions, the Master



 7
     ECF 157, #1.
 8
     ECF 157, #9.
                                                3
Case 20-33332-KLP     Doc 496    Filed 10/30/20 Entered 10/30/20 16:10:16      Desc Main
                                Document     Page 4 of 16



 Lease prohibits L&T and the L&T Landlords from amending or modifying the

 Master Lease in violation of the Loan Agreement.

       Section 4(a) of the SNDA specifies that: “Landlord hereby instructs Tenant,

 and Tenant hereby covenants and agrees, to pay all rents, additional rents and all

 other sums due to Landlord pursuant to the Lease to [a specified bank] account via

 electronic funds transfer. . . ” (the “Lockbox”). In § 9 of the SNDA, the term

 “Landlord”, as it is used in the agreement, is defined as “the present landlord under

 the [Master Lease] and such landlord’s successors in interest under the [Master

 Lease], but shall not mean or include the Lender.” Section 35.2 of the Master

 Lease provides that L&T “shall not take any action if such action would constitute

 a violation, breach or default of any of the terms of the Current Loan Documents;

 provided, that, [L&T] shall not be required to fulfill any of [the L&T Landlords’]

 direct obligations under the Current Loan Documents, including, without

 limitation, the obligation to make payments of debt service or any other obligation

 that does not directly relate to leasing and operating the Demised Premises.” In

 November 2015, the Original Lenders consummated a securitization of rated

 securities secured by the Loan and assigned their right, title, and interest in and to

 the Loan to the Trust.

       Pursuant to § 4 of the SNDA, L&T agreed that all rents under the Master

 Lease would be paid directly to the lender-controlled Lockbox. From inception of

                                            4
Case 20-33332-KLP           Doc 496      Filed 10/30/20 Entered 10/30/20 16:10:16                    Desc Main
                                        Document     Page 5 of 16



 the Loan through March 2020, all rent that became payable under the Master Lease

 was paid to the Lockbox.

         In 2019, HBC9 sold L&T to Le Tote.10 As part of the sale transaction, HBC

 Propco, HBC’s subsidiary, agreed in favor of Le Tote to pay rent due under the

 Master Lease for the twenty-four L&T stores at issue for a period of three years. 11

 The Trust was not a party to the sale or the rent payment agreement.

         In April of this year, L&T defaulted on paying rent under the Master Lease.

 No rents have been paid since then, either by the Debtors or HBC Propco. As a

 result, the L&T Landlords defaulted on the Loan, and the Loan was subsequently

 accelerated. The Trust has not initiated foreclosure proceedings on the Loan nor

 has it sought the appointment of a receiver in state court.

                                                   Analysis

         In its Motion, the Trust offers various theories to establish standing to

 enforce the payment obligations under the Master Lease. First, in recognition that

 the Trust is not a party to the Master Lease, it asserts that the SNDA creates an

 independent payment obligation of L&T to pay rent directly to the Trust. Section

 4(a) of the SDNA, upon which the Trust relies in advancing its argument that

 privity of the obligation to pay rent exists between itself and L&T, states that


 9
   HBC is the majority owner of HBS, which, in turn, owns the L&T Landlords.
 10
    Asset Purchase Agreement, ECF 166, #9.
 11
    The Trust speculates that HBC may have an incentive to cause the L&T Landlords to collude with L&T to the
 detriment of the Trust; however, no evidence of collusion was presented.
                                                        5
Case 20-33332-KLP     Doc 496    Filed 10/30/20 Entered 10/30/20 16:10:16      Desc Main
                                Document     Page 6 of 16



 payment of any rent obligations “due to the [L&T Landlord(s)] pursuant to the

 [Master Lease be made] to [a specified lockbox] . . . .” HBC and the Debtors

 counter that this language provides only the mechanism for payment of rent but

 does not establish an independent right for the Trust to stand in the shoes of the

 L&T Landlords or otherwise demand payment under the Master Lease. See, e.g.,

 CWCapital Asset Mgmt. LLC v. Chicago Props., LLC, No. 07 C 5029, 2009 WL

 2972473, at *2 (N.D. Ill. Sept.11, 2009), rev’d on other grounds, 610 F.3d 497 (7th

 Cir. 2010) (execution of an SNDA did not vest lender with substantive rights to

 enforce its borrower’s lease). The Court agrees with HBC and the Debtors.

       The Master Lease, the only document under which L&T is obligated to pay

 rent, states clearly that L&T has no direct obligation to the Trust. Section 35.2 of

 the Master Lease states that L&T “shall not be required to fulfill any of [the L&T

 Landlords’] direct obligations . . . including, without limitation, the obligation to

 make payments of debt service . . .” to the Trust. Here, the Master Lease payments

 that the Trust seeks to recover from L&T represent debt service that L&T is

 expressly not obligated to pay to the Trust. L&T’s obligation under the SNDA to

 pay rent to the Lockbox applies only to the extent rents are “due to the Landlord.”

 As further evidence that the Trust may not demand payment from L&T under the

 Master Lease, the SNDA expressly defines Landlord as “the present landlord under

 the [Master Lease] . . . but shall not mean or include Lender.” (emphasis added).

                                            6
Case 20-33332-KLP     Doc 496    Filed 10/30/20 Entered 10/30/20 16:10:16      Desc Main
                                Document     Page 7 of 16



 The SNDA does not amend the language of the Master Lease by creating a

 separate, enforceable obligation to pay rent to the Trust; rather, it only requires that

 any rent paid be remitted via the Lockbox.

       Next, the Trust asserts that it has rights as third party beneficiary of the

 Master Lease that grant it the authority to enforce the Master Lease against L&T.

 In doing so, the Trust points to language in Article XXXV of the Master Lease that

 requires L&T to take no action that would constitute a violation of the terms of the

 loan documents between the Trust and the L&T Landlords including specific

 prohibitions against modifying the Master Lease. See §§ 35.2, 35.19 of the Master

 Lease. Nothing in Article XXXV, nor elsewhere in the Master Lease, confers any

 right to the Trust to demand payment of rent. The rent provisions in the Master

 Lease are contained in Article III, which expressly includes the right of the L&T

 Landlords under Section 3.2(b) of the Master Lease “to change the payment date of

 the monthly installments of Fixed Annual Rent.” Again, the Trust is obfuscating

 its right to collect loan payments from the L&T Landlords with the exclusive right

 of the L&T Landlords to collect rent from L&T.

       The parties agree that New York law governs the Master Lease. New York

 law permits third parties to enforce a contract in two situations: (1) “when the third

 party is the only one who could recover for the breach;” or (2) “when it is

 otherwise clear from the language of the contract that there is an intent to permit

                                            7
Case 20-33332-KLP     Doc 496    Filed 10/30/20 Entered 10/30/20 16:10:16      Desc Main
                                Document     Page 8 of 16



 enforcement by the third party.” Dormitory Auth. of N.Y. v. Samson Constr. Co.,

 94 N.E.3d 456, 30 N.Y.3d 704, 709 (2018) (internal citation omitted). Neither of

 those circumstances is present here. The Master Lease expressly provides rights to

 the L&T Landlords, not to the Trust, in the event of a breach, and the Master Lease

 does not include language demonstrating any intent, express or implied, to permit

 enforcement by the Trust. Article XXXV of the Master Lease affords certain

 protections to the Trust but it does not establish a clear intent to permit

 enforcement by the Trust of L&T’s obligation to pay rent.

       New York law places the burden of proof on a party seeking to enforce a

 contract as the third party beneficiary to demonstrate that the contract it seeks to

 enforce was made for its benefit. See Flemington Natl. Bank & Trust Co. (N.A.) v.

 Domler Leasing Corp., 410 N.Y.S.2d 75 (App. Div. 1978), aff’d, 48 N.Y.2d 678

 (1979). The Trust has failed to carry that burden. The operative contract is the

 Master Lease, which makes no reference to the Trust, its predecessor, or any

 potential third party beneficiary. The Trust has failed to carry its burden of proof

 and has not demonstrated that it has the right as third party beneficiary to demand

 payment of rent directly from the Debtors.

       The Trust also contends that its rights as a secured creditor under the

 Uniform Commercial Code enable it to enforce the L&T Landlords’ rights under

 the Master Lease against L&T. U.C.C. § 9-109(a) provides that Article 9 applies

                                            8
Case 20-33332-KLP      Doc 496    Filed 10/30/20 Entered 10/30/20 16:10:16         Desc Main
                                 Document     Page 9 of 16



 to a transaction “that creates a security interest in personal property or fixtures by

 contract.” U.C.C. § 9-109(a) (Am. L. Inst. & Unif. L. Comm’n 2010). As further

 evidence that Article 9 only applies to security interests in personal property,

 U.C.C. § 9-109(d)(11) states that Article 9 does not apply to “the creation or

 transfer of an interest in or lien on real property, including a lease or rents

 thereunder . . . .” U.C.C. § 9-109(d)(11) (Am. L. Inst. & Unif. L. Comm’n 2010).

 Thus, a security interest in a real property lease or assignment of rents under a real

 property lease, as in the present case, would typically be excluded from Article 9’s

 provisions. See Resol. Tr. Corp. v. Binford, 114 N.M. 560, 568, 844 P.2d 810, 818

 (1992) (real estate leasehold assigned as security is not subject to Article 9).

        The Trust disputes that the UCC is inapplicable by pointing to

 § 9-109(a)(11)(D), which provides an exception “to the extent that provision [for

 the creation or transfer of an interest in or lien on real property] is made for

 security agreements covering personal and real property in Section 9-604.” The

 Trust contends that UCC §9-604 applies because the Master Lease is not only a

 real property lease but is also a contract, and, to the extent it is a contract, it

 contains contract rights and general intangibles. As a consequence, the Trust

 maintains that under § 9-604(a)(1), it may enforce its security interest in these

 intangible contract rights so long as it does not enforce its rights as to the real

 property. The Trust fails to cite any case law to support its argument that, despite

                                              9
Case 20-33332-KLP              Doc 496 Filed 10/30/20 Entered 10/30/20 16:10:16                               Desc Main
                                      Document    Page 10 of 16



 § 9-109(d)(11)’s express exclusion of real property leases “or rents thereunder”

 from the provisions of Article 9, it may nevertheless avail itself of the enforcement

 provisions of UCC § 9-607 in order to compel the payment of rent. The Court

 chooses not to ignore the plain language of §9-109(a)(11) where, as in this case,

 the secured creditor is seeking to collect rents due under a real property lease.

 Because the essence of the Trust’s Motion is to obtain authority to compel payment

 of rent, it has failed to show that the provisions of § 9-604 are applicable.

 Therefore, standing is not conferred to the Trust under the UCC.

          Finally, the Trust challenges HBC and L&T’s position that the assignment

 of rents provision contained in the Deeds of Trust establishes only a lien on rent

 payments rather than title to the rents.12 Contrary to the Trust’s assertion, HBC’s

 reliance upon In re S. Side House, LLC, 474 B.R. 391 (Bankr. E.D.N.Y. 2012) is

 not misplaced. In S. Side House, the court held that the assignment of rents at issue

 provided the lender with a lien on the rents but that “title to the rents remain[ed]

 with the borrower.” Id. at 403.13 Here, as in S. Side House, the assignment of the


 12
    In an earlier pleading in connection with the Debtors’ request for rent deferral, the Trust asserted that it has a lien
 on rent payments. ECF 195.
 13
    In Soho 25 Retail, LLC v. Bk. of Am. (In re Soho 25 Retail, LLC), Adv. No. 11-1286 (SHL), 2011 WL 1333084, at
 *6 (Bankr. S.D.N.Y. Mar. 31, 2011), Judge Lane summarized New York law as follows:
           Indeed, the majority of New York state cases are of the view that an absolute assignment is not
           permitted, regardless of the language in the agreement. See, e.g., Lt Propco, LLC v. Carousel Ctr.
           Co., L.P., 68 A.D.3d 1695, 1696 (N.Y.App. Div. 4th Dep't 2009) (“Because New York operates
           under a lien theory as opposed to a title theory with respect to mortgages, the language used in the
           assignment instrument itself is not determinative of what rights are actually transferred.”); Suderov
           v. Ogle, 149 Misc.2d 906, 909 (N.Y.App. Term 1991) (“Whenever property is transferred, no matter
           in what form or by what conveyance, as security for a debt, the conveyance creates a mortgage and


                                                            10
Case 20-33332-KLP             Doc 496 Filed 10/30/20 Entered 10/30/20 16:10:16                             Desc Main
                                     Document    Page 11 of 16



 Master Lease and any rents due thereunder was for collateral purposes and did not

 transfer the right to collect rents to the Trust.14 Under New York law, the Trust

 does not have title to the rents by virtue of the assignments.

          HBC posits that “the outcome of the Motion will determine whether [L&T]

 is currently obligated to pay rent to the [L&T Landlords]—which has offered to

 forbear from enforcing . . . rent obligations during these proceedings to facilitate

 the efficient disposition of this bankruptcy—or to [the Trust] which is effectively

 the landlords’ lender---which did not take any action against [L&T] [sic] prior to



           the parties are subject only to the obligations of a mortgagor and mortgagee.”); Dream Team Assocs.
           v. Broadway City, 2003 N.Y. Slip Op 50894U, 2003 WL 21203342, 2003 N.Y. Misc. LEXIS 592,
           at *6 (N.Y.Civ.Ct. May 7, 2003) (“When a lease is assigned as security for a mortgage, no matter
           what language is used in the instrument of assignment, no transfer of title to the lease can be
           effected.”); Ganbaum v. Rockwood Realty Corp., 62 Misc.2d 391, 393 (N.Y.Sup.Ct.1970) (“[A]n
           assignment of rents clause in a mortgage is not self-executing, but becomes effective only upon
           foreclosure or upon the appointment of a receiver of the rents of the mortgaged property.”). See also
           Mooney v. Byrne, 163 N.Y. 86, 93 (N.Y.1900) (“[A] conveyance, whatever its form, if in fact given
           to secure a debt, is neither an absolute nor a conditional sale, but a mortgage, and that the grantor
           and grantee have merely the rights and are subject only to the obligations of mortgagor and
           mortgagee.”); Carr v. Carr, 52 N.Y. 251, 260 (N.Y.1873) (“[W]henever property is transferred, no
           matter in what form or by what conveyance, as a security for a debt, the transferred takes merely as
           a mortgagee, and has no other rights or remedies than the law accords to mortgagees.”). But see
           Harris v. Lesster, 35 A.D. 462, 467 (N.Y.App.Div.1898), appeal dismissed, 159 N.Y. 533 (1899)
           (finding an assignment described as “further security” to be “perfectly compatible” with an absolute
           assignment effectuated prior to the appointment of a receiver); Schlesinger v. Sanford Main
           Shopping Center, Inc., 37 Misc.2d 840, 845 (N.Y.Sup.Ct.1962) (“It has been held that the
           appointment of a receiver or the actual possession of the premises by the mortgagee are not essential
           to effectuate a valid assignment of rents, and that such assignment may be accomplished by special
           agreement.”).
 In this case, the Trust did not seek appointment of a receiver nor did it commence foreclosure proceedings prior to
 filing the Motion. Under the majority of New York cases, the assignment, in whatever form, would not transfer title
 to the Master Lease to the Trust. This Court will apply the majority view.
 14
    The Trust states that the issue is not necessarily one of New York law because there are twenty-four mortgages
 containing rent assignments recorded in nine different states and the law of the state where the respective property is
 located governs each mortgage. However, the Trust has also expressed a concern that the L&T Landlords may
 consent to a resolution on something other than an indivisible, non-severable basis, in violation of the Loan
 Agreement. The Trust fails to reconcile its desire to preserve the non-severability provision with the implication of
 having the Master Lease include leaseholds located in multiple states. Given the non-severability provision in the
 Loan Agreement, the failure of the Trust to seek severance in connection with the Motion and the parties’ choice of
 law provisions, the Court will apply New York law exclusively.
                                                          11
Case 20-33332-KLP              Doc 496 Filed 10/30/20 Entered 10/30/20 16:10:16                               Desc Main
                                      Document    Page 12 of 16



 this proceeding and has not yet even initiated a foreclosure action following an

 alleged event of default on its loan . . . .” 15 HBC’s statement perfectly illustrates

 the Debtors’ dilemma—who is the proper party with whom to negotiate matters

 concerning the Master Lease? The Debtors plead that they “cannot owe identical

 monetary obligations to two separate and competing creditors,” 16 citing

 § 502(e)(1)(B) of the Bankruptcy Code, 11 U.S.C.§ 502(e)(1)(B), which prohibits

 double recoveries. 17

          Aside from the legal implications, there are significant practical

 consequences when multiple parties compete over control of one side to a dispute.

 A large chapter 11 bankruptcy is generally more likely to be successful when

 parties are able to resolve issues through negotiation rather than by engaging in

 prolonged, extensive litigation. When a landlord seeking to negotiate an

 assumption or rejection of its lease and its lender are unable to agree on the best

 course of action but both claim authority to bind the landlord, the debtor is placed



 15
    Memorandum of Hudson’s Bay Company ULC, et al, in Opposition to Wilmington Trust’s Motion, ECF # 353,
 p.2.
 16
    Debtors’ Memorandum, ECF # 358, p, 2.
 17
    Section 502(e)(1)(B) provides that a court “shall disallow any claim for reimbursement or contribution of an
 entity that is liable with the debtor on or has secured the claim of a creditor, to the extent that . . . such claim for
 reimbursement or contribution is contingent as of the time of allowance or disallowance of such claim for
 reimbursement or contribution.” 11 U.S.C. § 502(e)(1)(B). The goal of Section 502(e)(1)(B) is to prevent
 “redundant recoveries on identical claims against insolvent estates in violation of the fundamental [Bankruptcy]
 Code policy fostering equitable distribution among all creditors of the same class.” In re Caribbean Petroleum
 Corp., No. 10-12553(KG), 2012 WL 1899322, at *2 (Bankr. D. Del. May 24, 2012), aff’d, 566 F. App’x 169 (3d
 Cir. 2014).




                                                            12
Case 20-33332-KLP     Doc 496 Filed 10/30/20 Entered 10/30/20 16:10:16         Desc Main
                             Document    Page 13 of 16



 in an untenable position. Debtors in possession must know who has final authority

 to commit to a resolution. In this case, with the Trust having failed to take the

 steps necessary to stand in the shoes of the L&T Landlords, such authority must

 remain with the L&T Landlords.

                                      Conclusion

       In the Motion, the Trust claims that it has the right to participate in the

 bankruptcy proceedings as a party in interest pursuant to § 1109(b) of the

 Bankruptcy Code, 11 U.S.C. § 1109(b), an assertion neither HBC nor the Debtors

 contest. However, granting the expanded rights that the Trust seeks, including the

 ability to compel payment of rent when the L&T Landlords may have negotiated a

 resolution with the Debtors that does not please the Trust, is unworkable. Until

 such time as the Trust has established its authority as the controlling party under

 the Master Lease, it may be heard only as an interested party. Accordingly, the

 Motion will be denied.

 Signed: October 30, 2020

                                               /s/ Keith L. Phillips
                                         United States Bankruptcy Judge

                                       Entered on Docket: October 30, 2020
 Copies:

 Paul A. Driscoll
 Zemanian Law Group
 City Center, Suite 201
 223 East City Hall Avenue
                                           13
Case 20-33332-KLP    Doc 496 Filed 10/30/20 Entered 10/30/20 16:10:16   Desc Main
                            Document    Page 14 of 16



 Norfolk, VA 23510

 Robert B. Kaplan
 Jeffer Mangels Butler & Mitchell LLP
 Two Embarcadero Center, Fifth Floor
 San Francisco, California 94111-3813

 Nicolas De Lancie
 Jeffer Mangels Butler & Mitchell LLP
 Two Embarcadero Center, Fifth Floor
 San Francisco, California 94111-3813John C. Longmire (admitted pro hac vice)

 Thomas M. Geher
 Jeffer Mangels Butler & Mitchell LLP
 Two Embarcadero Center, Fifth Floor
 San Francisco, California 94111-3813

 John C. Longmire
 Willkie Farr & Gallagher LLP
 787 Seventh Avenue
 New York, NY 10019

 Jeffrey B. Korn
 Willkie Farr & Gallagher LLP
 787 Seventh Avenue
 New York, NY 10019

 Agustina G. Berro
 Willkie Farr & Gallagher LLP
 787 Seventh Avenue
 New York, NY 10019

 Brittany M. Wagonheim
 Willkie Farr & Gallagher LLP
 787 Seventh Avenue
 New York, NY 10019

 Christopher A. Jones
 Whiteford, Taylor & Preston L.L.P.
 Two James Center
                                        14
Case 20-33332-KLP    Doc 496 Filed 10/30/20 Entered 10/30/20 16:10:16   Desc Main
                            Document    Page 15 of 16



 1021 E. Cary Street, Suite 1700
 Richmond, VA 23219

 Vernon E. Inge, Jr.
 Whiteford, Taylor & Preston L.L.P.
 Two James Center
 1021 E. Cary Street, Suite 1700
 Richmond, VA 23219

 Corey S. Booker
 Whiteford, Taylor & Preston L.L.P.
 Two James Center
 1021 E. Cary Street, Suite 1700
 Richmond, VA 23219

 Steven N. Serajeddini, P.C.
 Kirkland & Ellis LLP
 Kirkland & Ellis International LLP
 601 Lexington Ave.
 New York, NY 10022

 David L. Eaton
 Kirkland & Ellis LLP
 Kirkland & Ellis International LLP
 300 North LaSalle St.
 Chicago, Ill. 60654

 A. Katrine Jakola, P.C.
 Kirkland & Ellis LLP
 Kirkland & Ellis International LLP
 300 North LaSalle St.
 Chicago, Ill. 60654

 John R. Worth
 Kirkland & Ellis LLP
 Kirkland & Ellis International LLP
 300 North LaSalle St.
 Chicago, Ill. 60654

 Jaimie Fedell
                                       15
Case 20-33332-KLP    Doc 496 Filed 10/30/20 Entered 10/30/20 16:10:16   Desc Main
                            Document    Page 16 of 16



 Kirkland & Ellis LLP
 Kirkland & Ellis International LLP
 300 North LaSalle St.
 Chicago, Ill. 60654

 Michael A. Condyles
 Kutak Rock LLP
 901 East Byrd St., Suite 1000
 Richmond VA 23210-4071Peter J. Barrett

 Peter J. Barrett
 Kutak Rock LLP
 901 East Byrd St., Suite 1000
 Richmond VA 23210-4071

 Jeremy S. Williams
 Kutak Rock LLP
 901 East Byrd St., Suite 1000
 Richmond VA 23210-4071

 Brian H. Richardson
 Kutak Rock LLP
 901 East Byrd St., Suite 1000
 Richmond VA 23210-4071

 John P. Fitzgerald, III
 Office of the US Trustee - Region 4 -R
 701 E. Broad Street, Ste. 4304
 Richmond, VA 23219




                                          16
